Citation Nr: 0525022	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-00 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disability, other than posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  A Notice of Disagreement was received 
in September 2003.  A Statement of the Case was issued in 
October 2003.  A timely appeal was received in December 2003.  

The veteran appeared and testified at a hearing before a 
Decision Review Officer at the RO in February 2004.  A 
Supplemental Statement of the Case was issued in April 2005, 
and the veteran's appeal was thereafter certified to the 
Board.


FINDINGS OF FACT

1.  In a December 1989 rating decision, the RO denied service 
connection for posttraumatic stress disorder (PTSD) and 
dysthymic disorder.  The veteran did not appeal, and it is 
final.

2.  None of the evidence received since December 1989 in 
support of the veteran's attempt to reopen his claim for 
service connection for PTSD is material.

3.  None of the evidence received since December 1989 in 
support of the veteran's attempt to reopen his claim for 
service connection for psychiatric disability other than PTSD 
is material.


CONCLUSIONS OF LAW

1.  The December 1989 RO rating decision that denied service 
connection for PTSD and dysthymic disorder is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 
20.201, 20.302 (2004).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for PTSD is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

3.  New and material evidence has not been received, and the 
veteran's claim for service connection for psychiatric 
disability other than PTSD is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in April and July 2002, prior to the initial AOJ decision.  
Subsequent VCAA notice was sent to the veteran in April 2005.  
These letters advised the veteran of the first, second and 
third elements required by the Pelegrini II Court as stated 
above.  They also advised the veteran of the need to submit 
new and material evidence in order to support his claims to 
reopen.  In addition, he was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  The Statement of the Case and Supplemental 
Statement of the Case also notified the veteran of the 
specific reasons why these particular claims were denied, and 
the information and evidence needed to substantiate the 
claims. 

Although the VCAA notice letters provided to the veteran do 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other 
documents, read as a whole, give notice to the veteran of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim and possibly leading 
to such information and evidence.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
VA has, therefore, complied with the VCAA notice 
requirements.  When the veteran has received notice that 
complies with the statute and regulation, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  Id.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient and inpatient treatment records are in the file 
for treatment from February 2002 through September 2004.  The 
RO also requested and obtained private treatment records 
identified by the veteran.  The veteran indicated he was 
receiving Social Security disability payments, and the RO 
obtained the records from the Social Security Administration.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
veteran's claims.

When a claim is one to reopen a finally decided claim, VA is 
not obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii).  As determined 
below, the veteran has failed to submit new and material 
evidence to reopen his claims.  VA was not, therefore, 
obligated to provide him with a medical examination.  The 
veteran was given, however, a VA psychiatric examination in 
February 2005.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  

II.  Analysis

In December 1989, the RO denied the veteran service 
connection for both posttraumatic stress disorder (PTSD) and 
a dysthymic disorder.  Rating actions are final and binding 
based on evidence on file at the time the veteran is notified 
of the decision and may not be revised on the same factual 
basis except by a duly constituted appellate authority.  
38 C.F.R. § 3.104(a).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The 
veteran did not at any time indicate disagreement with this 
rating decision.  Therefore, it is final.  38 U.S.C.A. 
§ 7105.

In February 2002, the RO received the veteran's current 
claim.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as these are, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2003).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to December 1989 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The evidence received by VA since December 1989 consists of 
the veteran's testimony and statements as to his in-service 
stressors; VA outpatient and inpatient treatment records from 
February 2002 through September 2004; private medical 
treatment records from March 1993 through June 2001; reply to 
inquiry to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) relating to veteran's claimed in-
service stressors; VA examination report from February 2005; 
and Social Security Administration records.

PTSD

The RO previously denied the veteran's claim for service 
connection for PTSD because there was no evidence presented 
that the veteran had a diagnosis of PTSD.  Rather, on VA 
psychiatric examination in October 1989, the examiner 
specifically stated that the veteran did not have PTSD and 
diagnosed dysthymic disorder.  The Board has reviewed all the 
medical evidence and cannot find one diagnosis of PTSD.  
Rather, there are only references to ruling out PTSD based on 
the reported symptoms by the veteran.  

The Board finds, therefore, that, although the evidence 
received since December 1989 is new, it is not material.  
None of the evidence, by itself or when considered with 
previous evidence of record, relates to the question whether 
the veteran has the claimed disability, an unestablished fact 
necessary to substantiate the claim for service connection.  

Having found new and material evidence has not been 
submitted, the veteran's claim for service connection for 
PTSD is not reopened, and his appeal is denied.

Other Psychiatric Disability

The RO previously denied service connection for a dysthymic 
disorder in December 1989.  The Board notes that the RO did 
not treat this aspect of the veteran's appeal as one to 
reopen requiring the submission of new and material evidence 
before it reviewed the veteran's claim on the merits.  The 
Board, however, has jurisdiction to consider the issue of 
whether new and material evidence has been submitted because 
that issue is part of the same "matter" of whether the 
veteran is entitled to service connection for this 
disability.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993) 
(interpreting the provision contained in 38 U.S.C.A. 
§ 7104(a) that the Board has jurisdiction to decide "all 
questions in a matter" on appeal).  When a claimant submits 
a claim for service connection for a disability, the question 
of whether there is new and material evidence to reopen the 
claim is implicated where there is a prior final decision 
regarding that claim.  Id. at 392.  Although these are two 
separate questions, they are components of a single claim for 
service connection.  Id. 

The RO denied service connection for dysthymic disorder in 
December 1989 because the service medical records did not 
show that the veteran had any treatment for a chronic nervous 
condition.  In other words, there was no evidence of an 
injury or disease incurred or aggravated in service.

The medical evidence received since December 1989 shows that 
the veteran is diagnosed to have a major depressive disorder 
with psychosis.  No opinion, however, is voiced as to the 
etiology.  A May 6, 2002 VA treatment record shows that the 
veteran reported having a depressed mood for the previous 
seven to eight years, which had worsened significantly the 
previous two years.  In an initial assessment shown in a 
private psychiatric treatment record of October 19, 2000, the 
veteran does not relate any of his psychiatric problems as 
being service related.  Rather, he complains of his wife's 
illness and that he has had trouble sleeping for the previous 
two years, lacks appetite, is not motivated, feels hopeless, 
etc.  A private treatment note from January 4, 1990 showed 
the veteran had situational anxiety.  The remaining treatment 
record from this medical care provider do not show any 
additional mention of anxiety or depression after January 
1990 through June 2001.  

The veteran underwent a VA psychiatric examination in 
February 2005.  He reported having depression for four to 
five years.  When asked what the stressor or inspiriting 
factor for his depression was, the veteran responded he did 
not know.  The examiner listed the veteran's stressors as 
financial disability (poverty), his daughter and 
granddaughter living with him, and chronic pain.

None of this evidence is material because it fails to 
establish a link between the veteran's current major 
depressive disorder and his military service.  

Having not received new and material evidence, the veteran's 
claim for service connection for psychiatric disability other 
than PTSD is not reopened, and the veteran's appeal is 
denied.





	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been received, and the 
veteran's claim for entitlement to service connection for 
posttraumatic stress disorder is not reopened.  The appeal is 
denied.  

New and material evidence has not been received, and the 
veteran's claim for service connection for an acquired 
psychiatric disability other than PTSD is not reopened.  The 
appeal is denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


